DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention as claimed in claim 8 is directed to a method for measuring times of flight of generated waves to estimate tightening stress without significantly more. The claim(s) recite(s) ‘measuring respective times of flight of said generated longitudinal and transverse ultrasonic waves from return echoes of said longitudinal and transverse ultrasonic waves in a return signal received by said transducer; computing the ratio of the measured times of flight of the transverse and longitudinal ultrasonic waves; determining said tightening stress from the ratio of the measured times of flight, by reading the tightening stress corresponding to the obtained ratio of the times of flight, from a calibration curve of the ratio of the times of flight as a function of tightening stress’. 
This judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because applicant(s) claim a method in which steps include coupling a generic device to a tightening element (bolt); and utilizing a formula for estimation of stress using fundamental sensor readings of the generic instrument.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walaszek et al. (Accurate Ultrasonic Stress Measurement in Already Tightened Bolts by means of Optimized Emat”, hereafter referred to as Walaszek).
	Regarding claim 1, Walaszek discloses a device for inspecting clamping measuring ultrasound (see abstract), comprising an electromagnetic ultrasonic Transducer suitable for being electromagnetically coupled to a clamping element to be inspected so as to Generate ultrasonic waves in said clamping element and to receive and analyze a return signal for the purpose Of determining a first time-of-flight measurement of the generated longitudinal transonic waves and a second time-of-flight measurement of the generated transverse ultrasonic waves so as to deduce a clamping stress Within said clamping element therefrom (see figure 3, paragraph 2.2.2).
Walaszek further discloses that said transducer Consists of a flat measurement winding, the axis of which is parallel to the longitudinal axis of said clamping Element to be inspected, that is capable of generating pulsed eddy currents on the surface of said clamping Element to be inspected when said winding is supplied with at least one excitation current pulse, said winding being built in to a system for generating a magnetic field, said system including a cylindrical magnet, the Magnetization direction of which is parallel to the longitudinal axis of said clamping element to be inspected, And arranged above said winding such that the axis of rotation of said magnet is substantially coincident with The axis of said winding (see paragraph 3.1, figure 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Walaszek.
Regarding claim 6, Walaszek teaches the claimed invention except wherein the flat coil is formed from a winding consisting of at least six turns of insulated conductive wire.
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the device of Walaszek since it has been held that discovering an optimum value of a result effective variable (turns) involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).
Regarding claim 7, Walaszek teaches the claimed invention except wherein said magnet is a permanent magnet made of NdFeB.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Walaszek, since it has been held to be within the general skill of a worker in the art to select a known material (of the magnet) on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL E WILLIAMS whose telephone number is (571)270-7027. The examiner can normally be reached Monday-Thursday, 10a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMEL E WILLIAMS/               Examiner, Art Unit 2855